Order entered June 3, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01285-CV

                                    JOHN COBB, Appellant

                                                V.

                             CASA VALENCIA APTS., Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-04566-C

                                            ORDER
       On May 8, 2019, we ordered court reporter Janet Wright to file, no later than May 20,

2019, either the reporter’s record or written verification no hearings were recorded or appellant

had not requested the record. To date, Ms. Wright has not responded.

       The reporter’s record in this appeal was first due December 18, 2018. Accordingly, we

ORDER Ms. Wright to file, no later than June 13, 2019, either the reporter’s record or the

requested written verification. We caution Ms. Wright that failure to comply could result in an

order that she not sit as a reporter until she has complied. We also caution appellant that the

appeal may be submitted without the reporter’s record should the Court be notified the reporter’s

record has not been filed because appellant has not requested it. See TEX. R. APP. P. 37.3(c).
       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Sally

Montgomery, Presiding Judge of County Court at Law No. 3; Ms. Wright; and, the parties.




                                                  /s/    BILL WHITEHILL
                                                         JUSTICE